RESOLUCIÓN
Examinada la solicitud de reinstalación presentada por el Ledo. Rafael Román Jiménez, se autoriza su reinstala-ción al ejercicio de la notaría. Se concede al licenciado Ro-mán Jiménez un término de sesenta días, contados a partir de la notificación de esta resolución, para subsanar las de-ficiencias señaladas por la Oficina de Inspección de Nota-rías e informarlo a este Tribunal.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton y el Juez Asociado Señor Rivera Pérez proveerían “no ha . lugar”.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo